Citation Nr: 1139573	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  03-13 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1985, including service in Vietnam.  He died in March 2001.  The appellant is the Veteran's daughter.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a December 2007 decision, the Board denied the appeal.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court issued an order which granted a joint motion for remand and vacated the Board's December 2007 decision.  The Board remanded the appellant's appeals in April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The April 2010 Board remand instructed that the Veteran's records be examined by a cancer specialist.  As pointed out by the Veteran's attorney in May 2011, the record does not indicate that the VA physician who provided an April 2011 opinion regarding the Veteran is a cancer specialist.  The Court has stated that where the remand orders of the Board or the Court are not complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently the appellant's claim must be remanded in order that a medical opinion may be obtained from an actual cancer specialist.

Adjudication of the dependents' educational assistance claim must be deferred pending adjudication of the cause of death claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to a cancer specialist.  The specialist should be requested to provide an opinion concerning whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's cancer of the colon was related to service, to include as a result of presumed exposure to Agent Orange.  Rationale for all opinions expressed should be provided.  The physician should also state in the opinion that he/she is an oncologist.  

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


